DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                                                                                    NO. 12-05-00029-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
JIMMIE LEE GARNER,                                   §                 APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
 MEMORANDUM OPINION
PER CURIAM

            Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant, who
is not represented by counsel and appears pro se.  No decision having been delivered by this Court,
the motion is granted, and the appeal is dismissed in accordance with Texas Rule of Appellate
Procedure 42.2.
            Opinion delivered May 4, 2005.
              Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.









(DO NOT PUBLISH)